Opinion by
Mr. Justice Williams,
We find no substantial error in the action of the court below in opening the judgment in this case, and directing an issue to determine the right of the plaintiff to recover upon the note on which the judgment was entered. Three questions were raised *482on the rule to open judgment, and were to be determined by the issue. It would be better practice, and tend to a more intelligent determination of the issue in such cases, if the questions to be decided by the jury were incorporated into the order and required to be answered separately by the jury in their verdict. In this case it would have required an addition to the order made, as follows : “ The questions to be decided by the jury are three in number, viz..: Was the note in controversy given for a good and valid consideration? Was the purchase of the note by Thompson induced by the acts or declarations of the makers or either of them ? Was the note altered as alleged in defendant’s affidavit after its execution and without the consent of the makers ? ” If the jury had answered the first and second of these questions in the negative, the plaintiff would have no right to recover, regardless of the answer given to the third question. The court below would in such case have known exactly the conclusions reached by the jury, and upon appeal to this court there would be no uncertainty as to the character or extent of the verdict. The omission so to frame interrogatories is not error, but we respectfully call attention to what we consider the correct practice in these cases, and express our confident hope that the common pleas judges throughout the commonwealth willadopt it. In this case the verdict may have been rendered because of a finding for the defendants on the first and second questions regardless of the third; or it may have resulted from a finding for the defendants on the third question regardless of the first and second ; or again, it may be that the jury found for the defendants upon all of the questions. The evidence was abundant to justify the jury in finding for the defendants on the first question; and while portions of the depositions' taken in the county where the land was alleged to lie may be incompetent, the general purpose of the evidence to show that the lands had no real existence was a proper one. The portions of the evidence that might properly have been excluded were not brought to the attention of the learned judge by specific objections, and as portions of each deposition were competent their admission over a general objection was not error. If the jury found therefore that the note was obtained by false representations and was in fact without consideration as between the makers and payee, there was competent evidence *483before them from which the conclusion might well have been drawn. The written declaration of Martin as to the consideration of the note and the location and quality of the lands was clearly competent. It was intended by the parties to be an independent contemporaneous statement, explanatory of the transaction, and was not merged or intended to be in the deed which was delivered at the same time.
The second question was a much closer one. Whether the purchase of the note by Thompson was induced by the acts or declarations of the makers depended largely on the testimony of the parties. They were before the jury. Their credibility was for the jury. There was evidence which if believed would have justified a verdict either way. It was fairly submitted by the learned judge, and while the charge is not as full in its statement to the jury of the position of Thompson as presented by his own testimony as we would have made it, we are not prepared to say that it is so inadequate as to require the reversal of the judgment. The jury saw and heard the witnesses, and they evidently believed that the purchase was not induced by any act or statement of the makers of the note or either of them. If the learned judge of the court below had been dissatisfied with the finding he would unquestionably have set aside the verdict which, undisturbed, we must regard as a correct determination of the question.
The third question seems to have been hotly contested in the court below, so hotly as to have led to unpleasant consequences affecting the very reputable gentlemen of the bar engaged in the trial. Indeed our attention was called during the argument in this court to the fact that an action for libel is pending for words spoken by counsel acting on behalf of his client during the trial in the court below. This is however not the time nor place for us to speak of the privileges of an advocate or to define its extent, and we advert to the subject only because it was brought to our attention with much earnestness at the argument. We see no error in the admission of the evidence upon this question. Whether the alteration was patent was one of the questions for the jury. For what purpose and by whom it was made, as between the makers and the holder, depended upon the conclusions the jury might draw from the evidence. We conclude, after an examination of the whole case, that *484whether the verdict rested on a negative answer to the first and second questions regardless of the third, or upon an affirmative answer to the third question regardless of the first and second, there was in either case evidence before the jury-competent in character and sufficient in quantity, if credited by them, to sustain the verdict. This is equally true, if, as it may be, the jury found for the defendants upon all three of the questions involved.
The judgment is therefore affirmed.